Exhibit 10.1

LOGO [g80052ex10_1pg001.jpg]

1250 N.E. Loop 410, Suite 1000

San Antonio, Texas 78209

210.828.7689

January 5, 2009

Lorne E. Phillips

4119 Ruskin

Houston, TX 77005

Dear Lorne:

On behalf of Pioneer Drilling Company and its subsidiaries (collectively,
“Pioneer” or the “Company”), I am very pleased to offer you this opportunity to
join the Pioneer team. I have described below the general terms of your
employment, upon which I believe we have agreed.

 

Employer:    Pioneer Drilling Company Positions:    Executive Vice President and
Chief Financial Officer; reports to the President and Chief Executive Officer of
Pioneer Drilling Company. Sign-On Bonus:    $150,000 Base Salary:    $320,000
per annum; payable according to the Company’s regular payroll schedule for
salaried employees. Annual Bonus:    You will participate in the Company’s
annual incentive compensation plan as a Level II Executive Officer (as defined
by the Compensation Committee of the Board of Directors of Pioneer Drilling
Company (the “Committee”)), with a current target bonus of 50% of base salary
and a current maximum bonus of 100% of base salary. LTI Compensation:    On or
about the employment date, you will be granted options to purchase 100,000
shares of Pioneer Drilling Company common stock at the closing price on the day
of such grant, subject to the approval of such option grant by the Committee.



--------------------------------------------------------------------------------

   The options will be subject to vesting restrictions and other customary terms
and conditions of Pioneer Drilling Company’s option grants.    You will
participate in the Company’s long-term incentive plan as a Level II Executive
Officer (as defined by the Committee). For fiscal year ending 12/31/08, the
target annual long-term incentive award was based on a LTI multiple of 1.7 times
base salary and was comprised of 70% stock options and 30% restricted stock
shares. Benefits:    Participation in all health, benefit, welfare and
retirement programs generally available to executive officers of the Company,
including, without limitation, group medical/dental available upon commencement
of employment with waiting period or exclusion of preexisting conditions (to the
extent the Company’s plans permit the Company to waive such waiting periods and
exclusions). Auto Allowance:    $1,200 per month plus fuel card. Vacation:   
Four weeks. Severance:    On or as soon as practicable after your initial date
of employment, the Company will enter into a Severance Agreement with you (or
make you a participant in the Company’s Executive Severance Plan) on terms
generally available to executive officers of the Company. Indemnification:    On
or as soon as practicable, after your initial date of employment, the Company
will enter into an indemnification agreement with you on terms that are mutually
agreeable. Relocation:    In accordance with the Company’s Executive Officer
Relocation Policy. Other:    Company will pay for monthly dues at a golf club,
provided that you pay for any upfront initiation or membership fee(s). In
addition, Company will reimburse you for the initiation fee paid to the Briar
Club in Houston, Texas (estimated to be approximately $10,000 to $12,000), in
the event the



--------------------------------------------------------------------------------

   fee is not reimbursed to you. Also, the Company will pay for the final tax
consultation service fee(s), if any exist, to complete your tax and advisory
work with Goldman Sachs for 2008 (estimated to be less than $3,000).

THIS IS NOT A CONTRACT FOR EMPLOYMENT OR AN OFFER TO ENTER INTO SUCH A CONTRACT.
You will serve as an at-will employee of the Company. Except for the specific
provisions of any Severance Agreement to which you and the Company may become
parties, nothing herein or in any compensation or other arrangement referred to
herein shall change your status as an at-will employee.

Lorne, I am truly excited about the prospect of your joining our team at
Pioneer. If the terms outlined above are agreeable, please execute two copies of
this letter and return one to me at your earliest convenience.

 

Yours very truly,

/s/ Wm. Stacy Locke

Wm. Stacy Locke President and Chief Executive Officer

 

cc: Mr. Dean A. Burkhardt

 

AGREED AND ACCEPTED:

/s/ Lorne E. Phillips

Lorne E. Phillips

1/7/09

Date